UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4611


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE D. RAINEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-cr-00199-D-1)


Submitted:   April 30, 2012                   Decided:   May 9, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. H. Paramore, III, W. H. PARAMORE, III, P.C., Jacksonville,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Ronnie    D.   Rainey   pled   guilty     to   one    count    of   mail

fraud, in violation of 18 U.S.C.A. § 1341 (West Supp. 2011), and

was    sentenced      to    120   months   in   prison.         In    accordance     with

Anders v. California, 386 U.S. 738 (1967), Rainey’s attorney has

filed a brief certifying that there are no meritorious issues

for appeal but questioning whether the Government breached the

terms of Rainey’s plea agreement.                   Rainey has filed a pro se

supplemental brief raising numerous claims. *                    We affirm Rainey’s

conviction and sentence.

                 Because Rainey did not assert in the district court

that       the    Government      had    breached    the     terms      of     his   plea

agreement, his claims on appeal to that effect are reviewed for

plain error.          Puckett v. United States, 556 U.S. 129, 133-34

(2009).          To prevail under this standard, Rainey must show that

he was prejudiced by a breach of his plea agreement that “was so

obvious and substantial that failure to notice and correct it

affected the fairness, integrity or public reputation of the

judicial proceedings.”             United States v. McQueen, 108 F.3d 64,


       *
       In his pro se brief, Rainey alleges multiple instances of
breach of the plea agreement, challenges the validity of his
guilty plea, contests the calculation of his offense level on
multiple   grounds,  attacks   the   procedural  and substantive
reasonableness   of  his   sentence,    and  asserts ineffective
assistance of counsel.



                                            2
65-66 (4th Cir. 1997) (internal quotation marks and alteration

omitted).      We have carefully examined the record and are unable

to    find     an     obvious          breach        of    Rainey’s      plea        agreement.

Therefore, this claim entitles him to no relief.

              We    decline       to     consider         Rainey’s      pro    se    claim   of

ineffective assistance of counsel at this time.                           Generally, such

claims are not cognizable on direct appeal unless the record

conclusively         establishes         counsel’s         “objectively         unreasonable

performance” and resulting prejudice.                         United States v. Benton,

523   F.3d     424,       435    (4th     Cir.       2008).        Instead,         ineffective

assistance claims are most appropriately pursued in a motion

pursuant to 28 U.S.C.A. § 2255 (West Supp. 2011).                                   See United

States   v.    Baptiste,         596     F.3d    214,      216    n.1   (4th    Cir.     2010).

Here,    the       record       offers    no     clear      indication         of    counsel’s

deficient      performance.              We     have      examined      the    remainder     of

Rainey’s      pro    se     claims       and    conclude         that   they    lack     merit.

Rainey’s      challenges         to    the      losses      of    specific      victims      are

premature, as the district court has not yet entered its final

order of restitution.

              In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                                We therefore

affirm Rainey’s conviction and sentence.                             This court requires

that counsel inform Rainey, in writing, of his right to petition

the Supreme Court of the United States for further review.                                   If

                                                 3
Rainey requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Rainey.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                    4